DETAILED ACTION
Non-Final rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Drawings
The drawing 4 is objected to because reference characters are representing without any text description. Should be added text description or legend to the figure by their corresponding value, see e.g. 37 CFR 1.84(n) (o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is devoid of adequate structure to perform the claimed function, i.e. “training a machine-learned model using the metadata for each of a plurality of samples and the metadata for each of the collection sources, the machine-learned model predicting a microbial profile of rock and fluid associated with the formation; and providing the machine-learned model to allow changing of a flow rate or a pressure used in a flooding operation at the location”(as cited in claims 2, 12 and 18). There is no disclosure of any particular structure, either explicitly or inherently, to teach the described claim functions. A review of the specification appears to provide support for the use of a function of pressure, temperature, and/or viscosity then it can be an indicator for reservoir rock/fluid conditions. Knowledge of these parameters can change the flow rates and pressure used in a flooding operation” (see, [0371], current discloser PgPub). There is no disclosure of any particular structure, either explicitly or inherently, to teach the described claim functions, specifically, training a machine-learned model using two types of metadata as  for each of a plurality of samples and the metadata for each of the collection sources , predicting a microbial profile of rock and fluid and  machine-learned model to allow changing of a flow rate or a pressure used in a flooding operation. Moreover, the claims are recite a limitation, “i.e. machine-learned model to allow changing of a flow rate or a pressure used in a flooding operation at the location”. It is not clear how “the machine-learned model to allow changing of a flow rate or a pressure used in a flooding operation at the location”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had 
The remaining claims are also rejected under 35 U.S.C. 112(a), for being dependent upon a rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 2, 12 and 18: The claims are recite a limitation, “i.e. machine-learned model to allow changing of a flow rate or a pressure used in a flooding operation ”. However, it is not clear how “the machine-learned model” to “allow changing” of a flow rate or a pressure used in a flooding operation at the location”. The specification does not provide a standard/ structure for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims are consider to be indefinite. The Examiner suggested.  It would be a “method/device for Electrical power system to identify the data attack”.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.
Regarding Claim 10: The claims are recite a limitation, “text mining”. However, it is not clear what text mining” refers too. The specification does not provide a standard/ structure for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims are consider to be indefinite. The Examiner suggested.  It would be a “method/device for Electrical power system to identify the data attack”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 14, 20  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 4 has same limitation and depend on same independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Considering Prong 1 of the 101 analysis, the claims 2, 12 and 18 recite mathematical manipulation steps that is used to” A computer-implemented method, which comprises training a machine-learned model using the metadata for each of a plurality of samples and the metadata for each of the collection sources, the machine-learned model predicting a microbial profile of rock and fluid associated with the formation; and providing the machine-learned model to allow changing of a flow rate or a pressure used in a flooding operation at the location.”. Considering Prong 1 of the 101 analysis, the limitations in claims 1, 12 and 18 recite an abstract idea, in particular a mathematical manipulation process, a set of concepts that may be performed by mathematical manipulation (such may training, changing) considering.  
Thus, the claim recites mathematical manipulation steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. Though, in claims 12 and 18, they include the use of a processor, a memory device for storage, based executing the mathematical manipulation steps. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  The recitation of the “collecting” steps, i.e.” collecting metadata for each of a plurality of samples associated with a plurality of collection sources at a location, the metadata for each of a plurality of samples including one or more of a collection source identifier, a source formation identifier, a type of the collection source, or a collector identifier; collecting metadata for each of the plurality of collection sources, the metadata for each of a plurality of the plurality of collection sources including one or more physical characteristics of a source formation, the physical characteristics including pressure, temperature, or viscosity”  appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical manipulation processes in the abstract idea can be performed. The steps considered the additional element precede the judicial exception and broadly and simply require reviving data for analyzing it with appear to be steps that are used to obtain data that is subsequently analyzed within the judicial exception.  The broad judicial exception to analyze it does not appear to be a practical application given the guidance (see, a formula for computing an alarm limit Flook; organizing information through mathematical correlations, Digitech).  


Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-11, 13-17 and 19-20 recite further details of combination of abstract idea of mental steps and an insignificant extra-solution activity (data-gathering). Therefore, Dependent Claims 2 -11, 13-17 and 19-20 recite further details of abstract idea of mathematical manipulation steps with as cited in Claims 1, 12 and 18, without any practical application and inventive concepts.
  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5-12, 15-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by McCormack et al. (US 5,924,048) (best understood by examiner based on 112 rejection)
Regarding Claims 2, 12 and 18. McCormack teaches a computer-implemented (fig. 1) method comprising (600: fig.6): 
collecting metadata for each of a plurality of samples associated with a plurality of collection sources at a location, the metadata for each of a plurality of samples including one or more of a collection source identifier, a source formation identifier, a type of the collection source, or a collector identifier (606: fig. 6);
 	collecting metadata for each of the plurality of collection sources, the metadata for each of a plurality of the plurality of collection sources including one or more physical characteristics of a source formation, the physical characteristics including pressure, temperature, or viscosity(608: fig.6); 
training a machine-learned model using the metadata for each of a plurality of samples and the metadata for each of the collection sources(610: fig.1), the machine-(fig. 8 and 9; genetic algorithm: [abstract]; 12 : fig. 1 ); and
 providing the machine-learned model to allow changing of a flow rate or a pressure used in a flooding operation at the location (optimizes the fluid allocation and flow: abstract).

Regarding Claims 5, 15 and 21. McCormack further teaches  the metadata for each of the plurality of collection sources further includes physical characteristics of fluid associated with a reservoir away from the collection source (col. 12, l. 10-25 & fig. 3).

Regarding Claims 6 and 16. McCormack further teaches   the metadata for each of the plurality of collection sources further includes physical characteristics of fluid associated with a reservoir away from an injection location associated with the flooding operation (col. 12, l. 10-25 & fig. 3).

Regarding Claims 7 and 17. McCormack further teaches the metadata for each of the plurality of collection sources further includes a viscosity of fluid associated with a reservoir away from the collection source and away from an injection location associated with the flooding operation (col. 12, l. 10-25 & fig.3).

Regarding Claim 8. McCormack further teaches the rnetadata for each of the plurality of collection sources further includes one or more geological characteristics of the location, including permeability, porosity, or location of oil/water interface (fig. 3).

Regarding Claim 9. McCormack further teaches the metadata for each of the plurality of collection sources further includes one or more indications of unpredictable performance, the indications including rapid production stoppage, failure to meet expectations, or unusual physical, chemical, or geographical measurements (fitness function error: fig.9).

Regarding Claim 10. McCormack further teaches using text mining to convert the metadata for each sample into structured information (fig. 4).

Regarding Claim 11. McCormack further teaches the type of the source is one of a plurality of types of sources, the plurality of types of sources including a wellhead and a tank (fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormack in view of Pop et al. (US 20110088895). 
Regarding Claims 3-4, 13-14 and 19-20. McCormack silent about the metadata for each of the plurality of collection sources further includes one or more chemical 
Pop teaches the metadata for each of the plurality of collection sources further includes one or more chemical characteristics of fluids produced at the collection source, the chemical characteristics including concentrations of specific hydrocarbons and distributions of specific hydrocarbons ([0037], [0056], 308: fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention McCormack, the metadata for each of the plurality of collection sources further includes one or more chemical characteristics of fluids produced at the collection source, the chemical characteristics including concentrations of specific hydrocarbons and distributions of specific hydrocarbons, as taught by Pop, so as to enable to determine a well trajectory based on real-time or substantially real-time downhole measurements of reservoir fluid properties in compact and inexpensive way.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864